ROBB, Associate Justice.
Appeal from a Patent Office decision sustaining appellee’s petition for the cancellation of appellant’s trademark “Golden Crumbles,” which it had used on candy since February of 1915.'
It appears that the words “Golden Crumbles” were suggested by the color of the candy and its tendency easily to crumble. A very considerable business soon was established. Appellee, in 1912, adopted the word “Krumbles” as a trade-mark for a cereal breakfast food. In April of 1916, more than a year subsequent to appellant’s adoption of its mark, appellee commenced using its mark on a confection. It contends that this was a legitimate and natural expansion of its business. We do not think so. Quaker Oats Co. v. Mother’s Macaroni Co., 41 App. D. C. 254. The acting Fxaminer of Interferences pertinently observed that there is no “proof to the effect that manufacturers of cereal breakfast foods are in the habit of engaging in the production of candy.” Moreover, the general and essential characteristics of breakfast foods and candy are different, and we are of opinion that the use of a mark by a dealer in one leaves its use open to a manufacturer of the other.
The decision is reversed.
Reversed.